


Exhibit 10.4(2)

THIRD AMENDMENT AGREEMENT

 This Agreement amends that certain Employment Agreement by and between Somerset
Hills Bancorp, a New Jersey corporation having its principal place of business
located at 155 Morristown Road, Bernardsville, New Jersey 07924 (“Employer”) and
Stewart E. McClure, Jr., an individual residing at 90 Springhill Road, Mendham,
New Jersey 07945 (“Employee”) dated March 8, 2001 and amended on May 15, 2003
and September 26, 2007 (the “Employment Agreement”).

 WHEREAS, the Employer has applied to participate in the Treasury Department’s
Capital Purchase Program (the “CPP”) undertaken pursuant to the terms of the
Emergency Economic Stabilization Act of 2008 (the “EESA”);

 WHEREAS, under the terms of the CPP and the EESA, Employer and Employee must
amend certain terms of the Employment Agreement to comply with the provisions of
the EESA;

 NOW, THEREFORE, the parties hereto hereby agree as follows:

 1. Section 7.7(d) of the Employment Agreement is deleted in its entirety and
replaced with the following:

“Section 7.7(d): (i) Notwithstanding any other provision herein, in the event
Employee becomes entitled to receive any payment provided for under any
provision of this Article VII, and the amount of such payment, when aggregated
with any other payments or benefits payable to Employee under any other
agreement or plan of Employer in connection with the event triggering the
Employee’s right to payment under this Article VII exceeds an amount equal to
three (3) times the Employee’s “base amount” (an “Excess Payment”), such
benefits, in the aggregate, shall be reduced to an amount that is $1.00 less
than three (3) times Employee’s “base amount”. For purposes hereof, the term
“base amount” shall have the meaning set forth in 26 U.S.C. 280G(b)(3) and 26
CFR 1.280G-1, Q&A-34, except that with regard to payments under Section 7.7(a)
hereof, references to “change in ownership or control” shall be treated as
referring to “an applicable severance from employment”, as that term is defined
in 31 CFR 30.9(b).

(ii) The determination of whether any payment provided for hereunder is an
Excess Payment, and the amount by which such payment exceeds three (3) times
Employee’s “base amount” and the assumptions to be utilized in arriving at such
determinations, shall be made by a nationally recognized firm of accountants or
compensation consultants selected and retained by the Board of Directors of the
Employer (the “Accounting Firm”) within fifteen (15) calendar days of the event
triggering the right to payment under Article VII. The Accounting Firm shall be
reasonably acceptable to the Employee, and shall provide detailed supporting
calculations both to the Employer and the Employee within fifteen (15) business
days of its retention, or such earlier time as is requested by the Employer. All
fees and expenses of the Accounting Firm shall be borne solely by the Employer.
Any determination by the Accounting Firm shall be binding upon the Employer and
the Employee.”

 2. Except as amended hereby, the terms and conditions of the Employment
Agreement shall remain in full force and effect, unaltered in any way.

 IN WITNESS WHEREOF, the undersigned have executed this Agreement as of this
16th day of January, 2009.

SOMERSET HILLS BANCORP

By: /s/ Edward B. Deutsch  
 Edward B. Deutsch,
 Chairman

/s/ Stewart E. McClure, Jr.  
 Stewart E. McClure, Jr.

 



--------------------------------------------------------------------------------

